



INTERNAP CORPORATION
2014 STOCK INCENTIVE PLAN
(As amended through June 6, 2019)











--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page


§ 1 BACKGROUND AND PURPOSE1
§ 2 DEFINITIONS1
2.1Affiliate    1
2.2Board    1
2.3Change Effective Date    1
2.4 Change in Control — means the happening of any of the following events:    1
2.5Code    3
2.6Committee    3
2.7Company    3
2.8Continuous Service     3
2.9Director    3
2.10Eligible Employee    3
2.11Fair Market Value    3
2.12ISO    3
2.131933 Act    4
2.141934 Act    4
2.15Non-ISO    4
2.16Option    4
2.17Option Certificate    4
2.18Option Price    4
2.19Parent    4
2.20Participant     4
2.21Plan    4
2.22Preexisting Plan    4
2.23Restricted Stock    4
2.24RSU    4
2.25Rule 16b-3    4
2.26SAR Value     4
2.27Stock     4
2.28Stock Appreciation Right    4
2.29Stock Appreciation Right Certificate    4
2.30Stock Award     4


i

--------------------------------------------------------------------------------





2.31Stock Grant Certificate     5
2.32Subsidiary    5
2.33Ten Percent Stockholder    5
§ 3 SHARES AND GRANT LIMITS5
3.1Shares Reserved.    5
3.2Source of Shares.    5
3.3Use of Proceeds.    5
3.4Grant Limits.    5
3.5Preexisting Plan.    5
§ 4 EFFECTIVE DATE5
§ 5 COMMITTEE6
§ 6 ELIGIBILITY6
§ 7 OPTIONS6
7.1Committee Action.    6
7.2$100,000 Limit.    6
7.3Option Price.    7
7.4Payment.    7
7.5Exercise.    7
§ 8 STOCK APPRECIATION RIGHTS7
8.1Committee Action.    7
8.2Terms and Conditions.    7
8.3Exercise.    8
§ 9 RESTRICTED STOCK AND RSUs9
9.1Committee Action.    9
9.2Conditions.    9
9.3Dividends and Voting Rights.    10
9.4Satisfaction of Forfeiture Conditions.    10
9.5Income Tax Deduction.    10
§ 10 NON-TRANSFERABILITY12
§ 11 SECURITIES REGISTRATION12
§ 12 LIFE OF PLAN12
§ 13 ADJUSTMENT13
13.1Capital Structure.    13
13.2Available Shares.    13
13.3Transactions Described in § 424 of the Code.    13
13.4Fractional Shares.    13


ii

--------------------------------------------------------------------------------





§ 14 CHANGE IN CONTROL14
14.1Acceleration of Vesting.    14
14.2Cash Payment for Options and Stock Appreciation Rights.    14
§ 15 AMENDMENT OR TERMINATION15
§ 16 INDEMNIFICATION15
§ 17 MISCELLANEOUS15
17.1Stockholder Rights.    15
17.2Deferral of Stock Awards.    16
17.3Other Provisions.    16
17.4Section 409A.    16
17.5Section 162(m).    16
17.6Rule 16b-3.    17
17.7Clawback Policies.    17
17.8Withholding.    17
17.9Beneficiary Designation.    17
17.10Non-Uniform Treatment.    17
17.11No Repricing.    17
17.12No Contract of Employment.    17
17.13Expenses.    18
17.14Construction.    18
17.15Other Conditions.    18
17.16Coordination with Employment Agreements and Other Agreements.    18










iii

--------------------------------------------------------------------------------






§ 1
BACKGROUND AND PURPOSE
The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options, Stock Appreciation Rights,
Restricted Stock and RSUs to Eligible Employees and Directors in order (1) to
attract and retain Eligible Employees and Directors, (2) to provide an
additional incentive to each Eligible Employee or Director to work to increase
the value of Stock, (3) to provide each Eligible Employee or Director with a
stake in the future of the Company which corresponds to the stake of each of the
Company’s stockholders, and (4) to compensate Directors for their service to the
Company.
§ 2
DEFINITIONS
2.1
Affiliate — means any organization (other than a Subsidiary) that would be
treated as under common control with the Company under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.

2.2
Board— means the Board of Directors of the Company.

2.3
Change Effective Date — means either the date which includes the “closing” of
the transaction which makes a Change in Control effective if the Change in
Control is made effective through a transaction which has a “closing” or the
date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.

2.4
Change in Control — means the happening of any of the following events:

(a)
An acquisition, or a series of acquisitions within a 12 month period, by any
individual, entity or group (within the meaning of § 13(d)(3) or 14(d)(2) of the
1934 Act) (an “Entity”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of 30% or more of either (i) the then
outstanding shares of Stock (the “Outstanding Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (d) of this Section;

(b)
Any Entity becomes the beneficial owner, as defined in Rule 13d-3 under the
Exchange Act, directly or indirectly, of more than 50% of either (i) the
Outstanding Stock or (ii) the Outstanding Voting Securities; excluding, however,
the following: (A) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (B)
any acquisition by the Company, (C) any acquisition by any employee benefit plan
(or related trust) sponsored or



1



--------------------------------------------------------------------------------





maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (d) of this Section;
(c)
A change in the composition of the Board such that the individuals who, as of
the Effective Date of this Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”), cease for any reason to
constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the Effective Date of this Plan whose election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso),
shall be considered as though such individual were a member of the Incumbent
Board; and provided, further however, that any such individual whose initial
assumption of office occurs as a result of or in connection with either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be so considered as a member of the Incumbent Board;

(d)
The consummation of a merger, reorganization or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Corporate Transaction”) and, if consummation of such Corporate Transaction is
subject, at the time of such approval by stockholders, to the consent of any
government or governmental agency, the obtaining of such consent either
explicitly or implicitly by consummation; excluding however, such a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Stock and Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a Parent) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Stock and Outstanding Voting
Securities, as the case may be, (ii) no Entity (other than the Company, any
employee benefit plan (or related trust) of the Company, such corporation
resulting from such Corporate Transaction or, if reference was made to equity
ownership of any Parent for purposes of determining whether clause (i) above is
satisfied in connection with the applicable Corporate Transaction, such Parent)
will beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless such ownership resulted solely from ownership of securities of
the Company prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board will immediately after the consummation of the
Corporate Transaction constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction (or,
if reference was made to equity ownership of any Parent for



2



--------------------------------------------------------------------------------





purposes of determining whether clause (i) above is satisfied in connection with
the applicable Corporate Transaction, of the Parent); or
(e)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

2.5
Code — means the Internal Revenue Code of 1986, as amended.

2.6
Committee — means the Compensation Committee of the Board which shall have at
least 2 members, each of whom shall be appointed by and shall serve at the
pleasure of the Board and shall come within the definition of a “non-employee
director” under Rule 16b-3 and an “outside director” under § 162(m) of the Code.

2.7
Company — means Internap Corporation and any successor to Internap Corporation.

2.8
Continuous Service — means that a Participant’s service with the Company or an
Affiliate, whether as an employee, consultant or director, is not interrupted or
terminated. A Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the company or an Affiliate as an employee, consultant or
director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continued Service; provided, further, that that if any Stock Award
is subject to § 409A of the Code, this sentence shall only be given effect to
the extent consistent with § 409A of the Code. The Committee, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence taken by a Participant.

2.9
Director — means any member of the Board who is not an employee of the Company
or a Parent or Subsidiary or affiliate (as such term is defined in Rule 405 of
the 1933 Act) of the Company.

2.10
Eligible Employee — means an employee of the Company or any Subsidiary or Parent
or Affiliate to whom one or more grants are made under this Plan.

2.11
Fair Market Value — means (a) the closing price of the Stock reported on Nasdaq
on the date of grant, exercise or vesting, as applicable, or if Nasdaq is closed
on that date, the last preceding date on which Nasdaq was open for trading and
on which shares of Stock were traded, (b) if the Stock is not listed on Nasdaq,
the Fair Market Value shall be the closing price of the Stock on such other
United States-based quotation system or stock exchange on which the Stock may be
traded on the date of grant, exercise or vesting, as applicable, or if such
exchange is closed on that date, the last preceding date on which such exchange
was open for trading and on which shares of Stock were actually traded, or (c)
if no fair market value of the Stock may be determined according to the
preceding clauses (a) or (b), in the discretion of the Committee, any stock
valuation method which complies with the requirements of § 409A or § 422 of the
Code, as applicable, based on the provisions of such statutory provision and any
formal guidance issued by the Internal Revenue Service.

2.12
ISO — means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of § 422 of the Code.



3



--------------------------------------------------------------------------------





2.13
1933 Act — means the Securities Act of 1933, as amended.

2.14
1934 Act — means the Securities Exchange Act of 1934, as amended.

2.15
Non-ISO — means an option granted under this Plan to purchase Stock which is
intended to fail to satisfy the requirements of § 422 of the Code.

2.16
Option — means an ISO or a Non-ISO which is granted under § 7.

2.17
Option Certificate — means the certificate (whether in electronic or written
form) which sets forth the terms and conditions of an Option granted under this
Plan.

2.18
Option Price — means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

2.19
Parent — means any corporation which is a parent corporation (within the meaning
of § 424(e) of the Code) of the Company.

2.20
Participant — means any Eligible Employee or Director.

2.21
Plan — means this Internap Corporation 2014 Stock Incentive Plan as effective as
of the date approved by the stockholders of the Company and as amended from time
to time thereafter.

2.22
Preexisting Plan — means the Internap Network Services Corporation 2005
Incentive Stock Plan.

2.23
Restricted Stock — means a grant of Stock under § 9 while such Stock remains
subject to forfeiture, restrictions on transfer, or other conditions pursuant to
§ 9 or § 10.

2.24
RSU — means a grant under § 9 of stock units with each unit equal to one share
of Stock, which is designed to be satisfied or settled in either cash based on
the Fair Market Value of the number of shares of Stock described in such grant
or a number of shares of Stock equal to the number of stock units, which stock
units, at the Committee’s discretion, may be subject to the risk of forfeiture,
restrictions on transfer or other restrictions under § 9.

2.25
Rule 16b-3 — means the exemption under Rule 16b-3 to § 16(b) of the 1934 Act or
any successor to such rule.

2.26
SAR Value — means the value assigned by the Committee to a share of Stock in
connection with the grant of a Stock Appreciation Right under § 8.

2.27
Stock — means the common stock of the Company.

2.28
Stock Appreciation Right — means a right which is granted under § 8 to receive
the appreciation in a share of Stock.

2.29
Stock Appreciation Right Certificate — means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Appreciation Right which is not granted as part of an Option.



4



--------------------------------------------------------------------------------





2.30
Stock Award — means any Option, Stock Appreciation Right, Restricted Stock or
RSU.

2.31    Stock Grant Certificate — means the certificate (whether in electronic
or written form) which sets forth the terms and conditions of Restricted Stock
or RSUs.
2.32
Subsidiary — means a corporation which is a subsidiary corporation (within the
meaning of § 424(f) of the Code) of the Company.

2.33
Ten Percent Stockholder — means a person who owns (after taking into account the
attribution rules of § 424(d) of the Code) more than ten percent of the total
combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.

                         § 3    
SHARES AND GRANT LIMITS
3.1
Shares Reserved. There shall (subject to § 13) be reserved for issuance under
this Plan 4,600,000 shares of Stock, provided, however, (i) no more than the
number of shares of Stock described in § 3.1 shall be issued in connection with
the exercise of ISOs and (ii) the number of Restricted Stock and RSU grants made
under § 9 of this Plan (after taking into account any forfeitures and
cancellations) will not during the life of this Plan in the aggregate exceed 50%
of the total number of shares reserved for issuance under this Plan.

3.2
Source of Shares. The shares of Stock described in § 3.1 shall be reserved to
the extent that the Company deems appropriate from authorized but unissued
shares of Stock and from shares of Stock which have been reacquired by the
Company. Notwithstanding anything to the contrary contained herein, the
following shall not increase the number of shares of Stock available for
issuance under this Plan: (a) shares of Stock tendered in payment of an Option;
(b) shares of Stock withheld by the Company to satisfy any tax withholding
obligation; and (c) shares of Stock that are repurchased by the Company with
Option proceeds. In addition, shares of Stock covered by a Stock Appreciation
Right, to the extent that it is exercised and settled in shares of Stock, and
whether or not shares of Stock are actually issued to the Participant upon
exercise of the Stock Appreciation Right, shall be considered issued or
transferred pursuant to this Plan.

3.3
Use of Proceeds. The proceeds which the Company receives from the sale of any
shares of Stock under this Plan shall be used for general corporate purposes and
shall be added to the general funds of the Company.

3.4
Grant Limits. No Participant in any calendar year shall be granted Stock Awards
with respect to more than 1,400,000 shares of Stock (subject to § 13).

3.5
Preexisting Plan. No grants shall be made under the Preexisting Plan on or after
the date this Plan becomes effective, but the terms of any grant made under the
Preexisting Plan prior to the date this Plan becomes effective shall be
interpreted under the terms of the Preexisting Plan under which such grant was
made and not under this Plan.

§ 4
EFFECTIVE DATE


5



--------------------------------------------------------------------------------





The effective date of this Plan shall be the date the stockholders of the
Company (acting at a duly called meeting of such stockholders) approve the
adoption of this Plan.


§ 5
COMMITTEE
This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Participant and on each other person directly or
indirectly affected by such action. Furthermore, the Committee as a condition to
making any grant under this Plan to any Participant shall have the right to
require him or her to execute an agreement which makes the Participant subject
to non-competition provisions and other restrictive covenants which run in favor
of the Company.
§ 6
ELIGIBILITY
Only Eligible Employees who are employed by the Company or a Subsidiary or
Parent shall be eligible for the grant of ISOs under this Plan. All Participants
shall be eligible for the grant of Non-ISOs, Stock Appreciation Rights
Restricted Stock and RSUs under this Plan.
§ 7
OPTIONS
7.1
Committee Action. The Committee acting in its absolute discretion shall have the
right to grant Options to Participants under this Plan from time to time to
purchase shares of Stock, but the Committee shall not (subject to § 13) take any
action, whether through amendment, cancellation, replacement grants, or any
other means, to reduce the Option Price of any outstanding Options absent the
approval of the Company’s stockholders. The Committee may appoint a delegate and
authorize such delegate to make grants of Options to Eligible Employees who are
not “insiders” within the meaning of Rule 16b-3 or “covered employees” under §
162(m) of the Code. Each grant of an Option to a Participant shall be evidenced
by an Option Certificate, and each Option Certificate shall set forth whether
the Option is an ISO or a Non-ISO and shall set forth such other terms and
conditions of such grant as the Committee acting in its absolute discretion
deems consistent with the terms of this Plan; however, (a) if the Committee
grants an ISO and a Non-ISO to an Eligible Employee on the same date, the right
of the Eligible Employee to exercise the ISO shall not be conditioned on his or
her failure to exercise the Non-ISO and (b) the minimum period of time over
which an Option shall vest (whether subject to vesting over a period of time
only or achievement of performance objectives) shall be no less than the one (1)
year period which starts on the date as of which the Option is granted unless
the Committee determines that a shorter period of time (or no period of time)
better serves the Company’s interest.

7.2
$100,000 Limit. No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option which would first
become exercisable in any calendar year exceeds $100,000. Any such excess shall
instead automatically be treated



6



--------------------------------------------------------------------------------





as a Non-ISO. The Committee shall interpret and administer the ISO limitation
set forth in this § 7.2 in accordance with § 422(d) of the Code, and the
Committee shall treat this § 7.2 as in effect only for those periods for which §
422(d) of the Code is in effect.
7.3
Option Price. The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted; provided, however, if the Option is an ISO granted to an
Eligible Employee who is a Ten Percent Stockholder, the Option Price for each
share of Stock subject to such ISO shall be no less than 110% of the Fair Market
Value of a share of Stock on the date such ISO is granted.

7.4
Payment. The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either in cash, by check or in Stock
which is acceptable to the Committee, or through any cashless exercise procedure
which is effected by an unrelated broker through a sale of Stock in the open
market and which is acceptable to the Committee, or in any combination of such
forms of payment. Any payment made in Stock shall be treated as equal to the
Fair Market Value of such Stock on the date the certificate for such Stock (or
proper evidence of such certificate) is presented to the Committee or its
delegate in such form as acceptable to the Committee.

7.5
Exercise.

(a)
Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of

(1)
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and the Eligible Employee is a Ten Percent Stockholder on
the date the Option is granted, or



(2)
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to an Eligible
Employee who is not a Ten Percent Stockholder on the date the Option is granted.



(b)
Termination of Status as Participant. Subject to § 7.5(a), an Option Certificate
may provide for the exercise of an Option after a Participant’s status as such
has terminated for any reason whatsoever, including retirement, death or
disability.

§ 8
STOCK APPRECIATION RIGHTS
8.1
Committee Action. The Committee acting in its absolute discretion shall have the
right to grant Stock Appreciation Rights to Participants under this Plan from
time to time. The Committee may appoint a delegate and authorize such delegate
to make grants of Stock Appreciation Rights to Eligible Employees who are not
“insiders” within the meaning of Rule 16b-3 or “covered employees” under §
162(m) of the Code. Each Stock Appreciation Right grant shall be evidenced by a
Stock Appreciation Right Certificate or, if such Stock



7



--------------------------------------------------------------------------------





Appreciation Right is granted as part of an Option, shall be evidenced by the
Option Certificate for the related Option.
8.2
Terms and Conditions.

(a)
Stock Appreciation Right Certificate. If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and such certificate shall set forth the
number of shares of Stock on which the Participant’s right to appreciation shall
be based and the SAR Value of each share of Stock. Such SAR Value shall be no
less than the Fair Market Value of a share of Stock on the date on which the
Stock Appreciation Right is granted. The Stock Appreciation Right Certificate
shall set forth such other terms and conditions for the exercise of the Stock
Appreciation Right as the Committee deems appropriate under the circumstances,
but no Stock Appreciation Right Certificate shall make a Stock Appreciation
Right exercisable on or after the date which is the tenth anniversary of the
date such Stock Appreciation Right is granted.

(b)
Option Certificate. If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Participant’s right to
appreciation shall be based shall be the same as the number of shares of Stock
subject to the related Option, and the SAR Value for each such share of Stock
shall be no less than the Option Price under the related Option. Each such
Option Certificate shall provide that the exercise of the Stock Appreciation
Right with respect to any share of Stock shall cancel the Participant’s right to
exercise his or her Option with respect to such share and, conversely, that the
exercise of the Option with respect to any share of Stock shall cancel the
Participant’s right to exercise his or her Stock Appreciation Right with respect
to such share. A Stock Appreciation Right which is granted as part of an Option
shall be exercisable only while the related Option is exercisable. The Option
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances.

(c)
Minimum Vesting Period. The minimum period of time over which a Stock
Appreciation Right shall vest (whether subject to vesting over a period of time
only or achievement of performance objectives) shall be no less than the one (1)
year period which starts on the date as of which the Stock Appreciation Right is
granted unless the Committee determines that a shorter period of time (or no
period of time) better serves the Company’s interest.

8.3
Exercise. A Stock Appreciation Right shall be exercisable only when the Fair
Market Value of a share of Stock on which the right to appreciation is based
exceeds the SAR Value for such share, and the payment due on exercise shall be
based on such excess with respect to the number of shares of Stock to which the
exercise relates. A Participant upon the exercise of his or her Stock
Appreciation Right shall receive a payment from the Company in cash or in Stock
issued under this Plan, or in a combination of cash and Stock, and the number of
shares of Stock issued shall be based on the Fair Market Value of a share of
Stock on the date the Stock Appreciation Right is exercised. The Committee
acting in its absolute



8



--------------------------------------------------------------------------------





discretion shall have the right to determine the form and time of any payment
under this § 8.3. Subject to this § 8.3, a Stock Appreciation Right Certificate
or an Option Certificate, as applicable, may provide for the exercise of a Stock
Appreciation Right after a Participant’s status as such has terminated for any
reason whatsoever, including retirement, death or disability.


§ 9
RESTRICTED STOCK AND RSUs
9.1
Committee Action. The Committee acting in its absolute discretion shall have the
right to grant Restricted Stock and RSUs to Participants. The Committee may
appoint a delegate and authorize such delegate to grant Restricted Stock and
RSUs to Eligible Employees who are not “insiders” within the meaning of rule
16b-3 or “covered employees” under § 162(m) of the Code. Each grant of
Restricted Stock or RSUs shall be evidenced by a Stock Grant Certificate, and
each Stock Grant Certificate shall set forth the conditions, if any, under which
Stock will be issued under the Restricted Stock grant or cash will be paid, or
Stock will be issued, under the RSU grant and the conditions under which the
Participant’s interest in any Stock or RSUs which have been issued will become
non-forfeitable. Unless determined otherwise by the Committee, each Stock unit
awarded under an RSU grant will be equal to one share of Stock and shall entitle
a Participant to either an equivalent number of shares of Stock or an amount of
cash determined with reference to the Fair Market Value of an equivalent number
of shares of Stock. To the extent determined by the Committee, RSUs may be
satisfied or settled in cash, in shares of Stock or in a combination thereof.
RSUs shall be settled no later than the 15 th day of the third month after the
RSUs vest. Restricted Stock and RSUs granted pursuant to the Plan need not be
identical but shall be consistent with the terms of the Plan.

9.2
Conditions.

(a)
Conditions to Issuance of Stock. The Committee acting in its absolute discretion
may make the issuance of Stock under a Restricted Stock grant subject to the
satisfaction of one, or more than one, condition which the Committee deems
appropriate under the circumstances for Participants generally or for a
Participant in particular, and the related Stock Grant Certificate shall set
forth each such condition and the deadline for satisfying each such condition.
Stock subject to a Restricted Stock grant shall be issued in the name of a
Participant only after each such condition, if any, has been timely satisfied,
and any Stock which is so issued shall be held by the Company pending the
satisfaction of the forfeiture conditions, if any, under § 9.2(b) for the
related Restricted Stock grant.

(b)
Conditions on Forfeiture of Stock or Cash Payment. The Committee acting in its
absolute discretion may make any cash payment due, or Stock to be issued, under
an RSU grant or Stock issued in the name of a Participant under a Restricted
Stock grant non-forfeitable subject to the satisfaction of one, or more than
one, objective employment, performance or other conditions that the Committee
acting in its absolute discretion deems appropriate under the circumstances for
Participants generally or for a Participant in particular, and the related Stock
Grant Certificate



9



--------------------------------------------------------------------------------





shall set forth each such condition, if any, and the deadline, if any, for
satisfying each such condition. A Participant’s non-forfeitable interest in the
shares of Stock underlying Restricted Stock or the cash payable, or Stock
Issuable, under an RSU grant shall depend on the extent to which he or she
timely satisfies each such condition. If a share of Stock is issued under this §
9.2(b) before a Participant’s interest in such share of Stock is
non-forfeitable, (1) such share of Stock shall not be available for re-issuance
under § 3 until such time, if any, as such share of Stock thereafter is
forfeited as a result of a failure to timely satisfy a forfeiture condition and
(2) the Company shall have the right to condition any such issuance on the
Participant first signing an irrevocable stock power in favor of the Company
with respect to the forfeitable shares of Stock issued to such Participant in
order for the Company to effect any forfeiture called for under the related
Stock Grant Certificate.
(c)
Minimum Vesting Period. The minimum vesting period over which Restricted Stock
or an RSU shall vest is as follows: (i) if subject to vesting over a period of
time, such period shall be no less than the three (3) year period which starts
on the date as of which the Restricted Stock or RSU is granted or (ii) if
subject to achievement of performance objectives, such period shall be no less
than the one (1) year period which starts on the date as of which the Restricted
Stock or RSU is granted, unless in each case the Committee determines that a
shorter period of time (or no period of time) better serves the Company’s
interest.

(d)
Termination of Status as Participant. Subject to § 9.1 and § 9.2, a Stock Grant
Certificate may provide for the vesting and settlement of Restricted Stock or
RSUs after a Participant’s status as such has terminated for any reason
whatsoever, including retirement, death or disability.

9.3
Dividends and Voting Rights.

(a)
Dividends, Voting, Liquidation and Other Rights. Except as otherwise provided in
the Plan or in a Stock Grant Certificate, a participant shall have all voting,
dividend, liquidation and other rights with respect to the shares of Stock
issued to the Participant as a Restricted Stock award under this Section 9 upon
the Participant becoming the holder of record of the Stock granted pursuant to
such award. The Committee may, at the time of the grant of such award, provide
that the payment of cash dividends with respect to such award be reinvested into
additional Restricted Stock, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s achievement of the performance
objectives, time vesting, or other conditions with respect to such additional
Restricted Stock.

(b)
Dividend Equivalents. The Committee may, at the date of the grant of such award,
provide for the payment of dividend equivalents to a Participant either in cash
or in shares of Stock, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s achievement of the performance
objectives, time vesting or other conditions with respect to which such dividend
equivalents are paid.

9.4
Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Restricted Stock grant at such time as a Participant’s interest in
such Stock becomes non-forfeitable



10



--------------------------------------------------------------------------------





under this Plan, and the certificate or other evidence of ownership representing
such share shall be transferred to the Participant as soon as practicable
thereafter.
9.5
Income Tax Deduction.

(a)
General. The Committee shall (where the Committee under the circumstances deems
in the Company’s best interest) either (1) grant Restricted Stock and RSUs to
Eligible Employees subject to at least one condition related to one, or more
than one, performance goal based on the performance goals described in § 9.5(b)
which seems likely to result in the Restricted Stock or RSU grant qualifying as
“performance-based compensation” under § 162(m) of the Code or (2) grant
Restricted Stock and RSUs to Eligible Employees under such other circumstances
as the Committee deems likely to result in an income tax deduction for the
Company with respect such Restricted Stock or RSUs. A performance goal may be
set in any manner determined by the Committee, including looking to achievement
on an absolute or relative basis in relation to peer groups or indexes, and no
change may be made to a performance goal after the goal has been set, unless
otherwise determined by the Committee at the time such performance goal is set.

(b)
Performance Goals. A performance goal is described in this § 9.5(b) if such goal
relates to (1) the Company’s return over capital costs or increases in return
over capital costs, (2) the Company’s total earnings or the growth in such
earnings, (3) the Company’s consolidated earnings or the growth in such
earnings, (4) the Company’s earnings per share or the growth in such earnings,
(5) the Company’s net earnings or the growth in such earnings, (6) the Company’s
earnings before interest expense, taxes, depreciation, amortization, which may
in the Committee’s discretion include one-time charges or the growth in such
earnings, (7) the Company’s earnings before interest and taxes or the growth in
such earnings, (8) the Company’s consolidated net income or the growth in such
income, (9) the value of the Company’s stock or the growth in such value, (10)
the Company’s stock price or the growth in such price, (11) the Company’s return
on assets or the growth on such return, (12) the Company’s cash flow or the
growth in such cash flow, including operating cash flow and free cash flow, (13)
the Company’s total stockholder return or the growth in such return, (14) the
Company’s expenses or the reduction of such expenses, (15) the Company’s
revenues and/or revenue growth, (16) the Company’s overhead ratios or changes in
such ratios, (17) the Company’s expense-to-sales ratios or the changes in such
ratios, (18) the Company’s economic value added or changes in such value added,
(19) the Company’s return on capital, (20) the Company’s return on equity, (21)
the Company’s working capital, (22) the Company’s operating income, (23) the
Company’s gross, operating or net profit margin, (23) customer satisfaction of
the Company’s customers, (24) the Company’s market share, (25) the Company’s
product development, (26) the Company’s bookings, (27) the Company’s customer
attrition rate or the Company’s addition of new customers, (28) the Company’s
capital expenditures, (29) debt of the Company, or (30) the Company’s accounts
receivable.

(c)
Adjustments. When the Committee determines whether a performance goal has been
satisfied for any period, the Committee where the Committee deems appropriate
may make such determination using calculations which alternatively



11



--------------------------------------------------------------------------------





include and exclude one, or more than one, “extraordinary items” as determined
under U.S. generally accepted accounting principles, and the Committee may
determine whether a performance goal has been satisfied for any period taking
into account the alternative which the Committee deems appropriate under the
circumstances. The Committee also may take into account any other unusual or
non-recurring items, including, without limitation, the charges or costs
associated with restructurings of the Company, discontinued operations, and the
cumulative effects of accounting changes and, further, may take into account any
unusual or non-recurring events affecting the Company, changes in applicable tax
laws or accounting principles or such other factors as the Committee may
determine reasonable and appropriate under the circumstances (including, without
limitation, any factors that could result in the Company’s paying non-deductible
compensation to an Eligible Employee).
§ 10
NON-TRANSFERABILITY
No Option, Restricted Stock, RSU or Stock Appreciation Right shall (absent the
Committee’s consent) be transferable by a Participant other than by will or by
the laws of descent and distribution, and any Option or Stock Appreciation Right
shall (absent the Committee’s consent) be exercisable during a Participant’s
lifetime only by the Participant. The person or persons to whom an Option,
Restricted Stock, RSU or Stock Appreciation Right is transferred by will or by
the laws of descent and distribution (or with the Committee’s consent)
thereafter shall be treated as the Participant.
§ 11
SECURITIES REGISTRATION
As a condition to the receipt of shares of Stock under this Plan, the
Participant shall, if so requested by the Company, agree to hold such shares of
Stock for investment and not with a view of resale or distribution to the public
and, if so requested by the Company, shall deliver to the Company a written
statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Participant shall make a written representation to
the Company that he or she will not sell or offer for sale any of such Stock
unless a registration statement shall be in effect with respect to such Stock
under the 1933 Act and any applicable state securities law or he or she shall
have furnished to the Company an opinion in form and substance satisfactory to
the Company of legal counsel satisfactory to the Company that such registration
is not required. Certificates or other evidence of ownership representing the
Stock transferred upon the exercise of an Option or Stock Appreciation Right or
upon the lapse of the forfeiture conditions, if any, on any Restricted Stock may
at the discretion of the Company bear a legend to the effect that such Stock has
not been registered under the 1933 Act or any applicable state securities law
and that such Stock cannot be sold or offered for sale in the absence of an
effective registration statement as to such Stock under the 1933 Act and any
applicable state securities law or an opinion in form and substance satisfactory
to the Company of legal counsel satisfactory to the Company that such
registration is not required.
§ 12
LIFE OF PLAN
No Option, Stock Appreciation Right, Restricted Stock or RSU shall be granted
under this Plan on or after the earlier of:


12



--------------------------------------------------------------------------------





(a)
the tenth anniversary of the effective date of this Plan (as determined under §
4), in which event this Plan otherwise thereafter shall continue in effect until
all outstanding Options, Stock Appreciation Rights have been exercised in full
or no longer are exercisable and all Stock issued under any Restricted Stock or
RSU awards under this Plan have been forfeited or have become non-forfeitable,
or

(b)
the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Restricted Stock or RSUs)
been issued or no longer is available for use under this Plan, in which event
this Plan also shall terminate on such date.

§ 13
ADJUSTMENT
13.1
Capital Structure. The grant caps described in § 3.4, the number, kind or class
(or any combination thereof) of shares of Stock subject to outstanding Options
and Stock Appreciation Rights granted under this Plan and the Option Price of
such Options and the SAR Value of such Stock Appreciation Rights as well as the
number, kind or class (or any combination thereof) of shares of Stock subject to
outstanding Restricted Stock or RSU grants made under this Plan shall be
adjusted by the Committee in a reasonable and equitable manner to preserve
immediately after

(a)
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or

(b)
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company the aggregate intrinsic value of
each such outstanding Option, Stock Appreciation Right, Restricted Stock and RSU
immediately before such restructuring or recapitalization or other transaction.

13.2
Available Shares. If any adjustment is made with respect to any outstanding
Stock Award under § 13.1, then the Committee shall adjust the number, kind or
class (or any combination thereof) of shares of Stock reserved under § 3.1 so
that there is a sufficient number, kind and class of shares of Stock available
for issuance pursuant to each such Stock Award as adjusted under § 13.1 without
seeking the approval of the Company’s stockholders for such adjustment unless
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are traded. Furthermore, the Committee shall
have the absolute discretion to further adjust such number, kind or class (or
any combination thereof) of shares of Stock reserved under § 3.1 in light of any
of the events described in § 13.1(a) and § 13.1(b) to the extent the Committee
acting in good faith determinates that a further adjustment would be appropriate
and proper under the circumstances and in keeping with the purposes of this Plan
without seeking the approval of the Company’s stockholders for such adjustment
unless such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are traded.

13.3
Transactions Described in § 424 of the Code. If there is a corporate transaction
described in § 424(a) of the Code which does not constitute a Change in Control
of the Company, the



13



--------------------------------------------------------------------------------





Committee as part of any such transaction shall have right to make Stock Awards
(without regard to any limitations set forth under 3.4 of this Plan) to effect
the assumption of, or the substitution for, outstanding restricted stock,
restricted stock unit, option and stock appreciation right grants previously
made by any other corporation to the extent that such corporate transaction
calls for such substitution or assumption of such outstanding restricted stock,
restricted stock unit, stock option and stock appreciation right grants.
Furthermore, if the Committee makes any such grants as part of any such
transaction, the Committee shall have the right to increase the number of shares
of Stock available for issuance under § 3.1 by the number of shares of Stock
subject to such grants without seeking the approval of the Company’s
stockholders for such adjustment unless such approval is required under
applicable law or the rules of the stock exchange on which shares of Stock are
traded.
13.4
Fractional Shares. If any adjustment under this § 13 would create a fractional
share of Stock or a right to acquire a fractional share of Stock under any Stock
Award, such fractional share shall be disregarded and the number of shares of
Stock reserved under this Plan and the number subject to any Stock Awards shall
be the next lower number of shares of Stock, rounding all fractions downward. An
adjustment made under this § 13 by the Committee shall be conclusive and binding
on all affected persons.

§ 14
CHANGE IN CONTROL
14.1
Acceleration of Vesting. Unless otherwise determined by the Committee, in the
event of a Change in Control of the Company, effective as of the Change
Effective Date, any surviving corporation or acquiring corporation shall assume
all Stock Awards outstanding under the Plan or shall substitute similar stock
awards (including an award to be settled in cash or to acquire the same
consideration paid to the stockholders in the Change in Control for those Stock
Awards outstanding under the Plan). In the event any surviving corporation or
acquiring corporation refuses to assume such Stock Awards or to substitute
similar stock awards for those outstanding under the Plan as of the Change
Effective Date, then with respect to Stock Awards held by any Participant whose
employment or service with the Company has not terminated, the vesting of such
stock Awards (and, if applicable, the time during which such Stock Awards may be
exercised) shall be accelerated in full, and, if applicable, be exercisable for
a reasonable period of time immediately prior to the Change Effective Date,
subject to the transaction occurring, and the Stock Awards shall terminate if
not exercised (if applicable) at or prior to the Change Effective Date;
provided, that (a) if any issuance or forfeiture condition described in a Stock
Award relates to satisfying any performance goal and there is a target for such
performance goal, such issuance or forfeiture condition shall be deemed
satisfied under this § 14.1 only to the extent of such target unless such target
has been exceeded before the Change Effective Date, in which such issuance or
forfeiture condition shall be deemed satisfied to the extent that such target
has been so exceeded, and (b) a Change in Control shall effect a Stock
Appreciation Right or RSU which is subject to § 409A of the Code only if the
Change in Control also constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of § 409A(a)(2)(A)(v) of the Code. With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised (if applicable) prior to such event.



14



--------------------------------------------------------------------------------





14.2
Cash Payment for Options and Stock Appreciation Rights. If and to the extent
that Participants are entitled to accelerated vesting in the event of a Change
in Control as provided in the above § 14.1, then the Committee, in its sole
discretion and without the consent of any Participant affected thereby, may
determine that some or all Participants holding outstanding Options and/or Stock
Appreciation Rights shall receive, with respect to some or all of the shares of
Stock subject to such Options and/or Stock Appreciation Rights, as of the Change
Effective Date, for any Options and Stock Appreciation Rights, cash in an amount
equal to the greater of the excess of (i) the highest price of the Stock on
Nasdaq on the last trading date immediately prior to the Change Effective Date
(or, if the Stock is not listed on Nasdaq, an amount equal to the highest price
of the Stock on such other United States-based quotation system or stock
exchange on which the Stock may be traded such date; or, if the Stock is not
traded on any such quotation system or stock exchange, an amount equal to the
value of the Stock determined by the Committee in its discretion according to
any stock valuation method which complies with the requirements of § 409A or §
422 of the Code, as applicable, based on the provisions of such statutory
provision and any formal guidance issued by the Internal Revenue Service), or
(ii) the highest price per share actually paid in connection with the Change in
Control of the Company, over the exercise price per share of such Options or the
SAR Value per share of such Stock Appreciation Rights. Upon a Participant’s
receipt of such amount with respect to some or all of his or her Options and/or
Stock Appreciation Rights, the respective Options and/or Stock Appreciation
Rights shall be cancelled and may no longer be exercised by such Participant.

§ 15
AMENDMENT OR TERMINATION
This Plan may be amended by the Board or the Committee from time to time to the
extent that the Board or Committee deems necessary or appropriate; provided,
however, (a) no amendment shall be made absent the approval of the stockholders
of the Company to the extent such approval is required under applicable law or
the rules of the stock exchange on which shares of Stock are listed and (b) no
amendment shall be made to § 14 on or after the date of any Change in Control
which might adversely affect any rights which otherwise would vest on the
related Change Effective Date. In addition, the Board and the Committee each may
suspend granting or making any Stock Awards under this Plan at any time and may
terminate this Plan at any time; provided, however, neither the Board nor the
Committee shall have the right unilaterally to modify, amend or cancel any
Option, Stock Appreciation Right, Restricted Stock or RSU granted before such
suspension or termination unless (1) the Participant consents in writing to such
modification, amendment or cancellation or (2) there is a dissolution or
liquidation of the Company or a transaction described in § 13.1 or § 14.
§ 16
INDEMNIFICATION


Neither any member or former member of the Committee, nor any individual or
group to whom authority or responsibility of the Committee is or has been
delegated, shall be personally responsible or liable for any act or omission in
connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee and any other
individual or group exercising delegated authority or responsibility with
respect to the Plan shall be indemnified and held harmless by the Company from
and against any cost, liability or expense imposed or incurred in connection
with such person’s or the Committee’s taking or failing


15



--------------------------------------------------------------------------------





to take any action under the Plan or the exercise of discretion or judgment in
the administration and implementation of the Plan. The indemnification
obligation of the Company pursuant to this Section shall not apply to the extent
that it is adjudged that a person otherwise entitled to indemnification by the
Company hereunder did not act in good faith and in a manner which such person
reasonably believed to be in the best interests of the Company. This Section
shall not be construed as limiting the Company’s or any subsidiary’s ability to
terminate or otherwise alter the terms and conditions of the employment of an
individual or group exercising delegated authority or responsibility with
respect to the Plan, or to discipline any such person. Each such person shall be
justified in relying on information furnished in connection with the Plan’s
administration by any appropriate person or persons.
§ 17
MISCELLANEOUS
17.1
Stockholder Rights. No Participant shall have any rights as a stockholder of the
Company as a result of the grant of an Option, Stock Appreciation Right or RSU
pending the actual delivery of the Stock subject to such Option, Stock
Appreciation Right or RSU to such Participant. A Participant’s rights as a
stockholder in the shares of Stock which remain subject to forfeiture under §
9.2(b) shall be set forth in the related Stock Grant Certificate. The Committee
may specify in an Option Certificate, Stock Appreciation Right Certificate or
Stock Grant Certificate that the Participant’s rights, payments and benefits
with respect to such award shall be subject to reduction cancellation,
forfeiture or recoupment upon the occurrence of certain event, in addition to
applicable vesting conditions of such award. Such events may include, without
limitation: breach of non-competition, non-solicitation, confidentiality or
other restrictive covenants that are contained in the Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate or otherwise
applicable to such Participant; a termination of a Participant’s Continuous
Service for cause; or other conduct by the Participant that is detrimental to
the business or reputation of the Company and/or its Affiliates.

17.2
Deferral of Stock Awards. The Committee may establish one or more programs under
this Plan to permit selected Participants the opportunity to elect to defer
consideration upon exercise of a Stock Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Stock or other consideration under a Stock
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payment of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.

17.3
Other Provisions. The Option Certificates, Stock Appreciation Right Certificates
and Stock Grant Certificates authorized under this Plan may contain such other
provisions not inconsistent with this Plan as the Committee may deem advisable,
including, without limitation, restrictions upon the exercise of Stock Awards.

17.4
Section 409A. This Plan is intended to comply with § 409A of the Code to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
Plan shall be interpreted and administered in compliance therewith. Any payments
described in this Plan that are due within the “short-term deferral period” as
defined in § 409A of the Code shall not be treated as deferred compensation
unless applicable laws require otherwise. Notwithstanding



16



--------------------------------------------------------------------------------





anything to the contrary in this Plan, to the extent required to avoid
accelerated taxation and tax penalties under § 409A of the Code, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six-month period immediately following a
Participant’s termination of Continuous Service shall instead be paid on the
first payroll date after the six-month anniversary of such Participant’s
separation from service (or such person’s death, if earlier). Notwithstanding
the foregoing, neither the Company nor the Committee shall have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Participant under § 409A of the Code and neither the Company nor the Committee
will have any liability to any Participant for such tax or penalty.
17.5
Section 162(m). To the extent the Committee issues any award under this Plan
that is intended to be exempt from the deduction limitation of § 162(m) of the
Code, the Committee may, without stockholder or grantee approval, amend the Plan
or the relevant Option Certificate, Stock Appreciation Right Certificate, or
Stock Grant Certificate retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of §
162(m) of the Code required to preserve the Company’s federal income tax
deduction for compensation paid pursuant to any such award.

17.6
Rule 16b-3. The Committee shall have the right to amend any Stock Award to
withhold or otherwise restrict the transfer of any Stock or cash under this Plan
to a Participant as the Committee deems appropriate in order to satisfy any
condition or requirement under Rule 16b-3 to the extent Rule 16 of the 1934 Act
might be applicable to such grant or transfer.

17.7
Clawback Policies. Notwithstanding any other provisions in this Plan, except as
otherwise determined by the Committee, all Stock Awards under this Plan shall be
subject to such “clawback” or similar policies relating to the recovery of
compensation as may be (a) adopted by the Company from time to time, (b) set
forth in an Option Certificate, Stock Appreciation Right Certificate, Stock
Grant Certificate or other grant agreement, or (c) required by any applicable
law, rule, regulation or stock exchange listing requirement.

17.8
Withholding. Each Stock Award shall be made subject to the condition that the
Participant consents to whatever action the Committee directs to satisfy the
minimum statutory federal and state tax withholding requirements, if any, which
the Company determines are applicable to the exercise of such Stock Award or to
the satisfaction of an feiture conditions with respect to Stock subject to a
Restricted Stock or RSU grant issued in the name of the Participant. No
withholding shall be effected under this Plan which exceeds the minimum
statutory federal and state withholding requirements.

17.9
Beneficiary Designation. Each Participant who receives a Stock Award may from
time to time name any beneficiary or beneficiaries by whom any right under the
Plan is to be exercised in the case of such Participant’s death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form reasonably prescribed by the Committee and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime.

17.10
Non-Uniform Treatment. The Committee’s determinations under this Plan need not
be uniform and may be made by the Committee selectively among persons who are
eligible to receive, or actually receive, Stock Awards under this Plan.



17



--------------------------------------------------------------------------------





17.11
No Repricing. Except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), Stock
Awards issued under this Plan may not be repriced, replaced, regranted through
cancellation, modified or exchanged for cash or property without stockholder
approval if the effect of such repricing, replacement, regrant or modification
would be to reduce the exercise price or base price of such Stock Awards to the
same Participants. Without limiting the generality of the foregoing, without the
approval of the Company’s stockholders, no Option or Stock Appreciation Right
may be repurchased or otherwise cancelled in exchange for cash or other property
(except in connection with a corporate transaction as contemplated by the
foregoing sentence) if the exercise price of the Option or the grant price of
the Stock Appreciation Right is equal to or less than the Fair Market Value of
the Common Stock at the time of such repurchase or exchange.

17.12
No Contract of Employment. The grant of a Stock Award to a Participant under
this Plan shall not constitute a contract of employment or a right to continue
to serve on the Board and shall not confer on a Participant any rights upon his
or her termination of employment or service in addition to those rights, if any,
expressly set forth in this Plan or the related Option Certificate, Stock
Appreciation Right Certificate, or Stock Grant Certificate.

17.13
Expenses. The costs of administering this Plan shall be paid by the Company.

17.14
Construction. All references to sections (§) are to sections (§) of this Plan
unless otherwise indicated. This Plan shall be construed under the laws of the
State of Delaware. Each term set forth in § 2 shall, unless otherwise stated,
have the meaning set forth opposite such term for purposes of this Plan and, for
purposes of such definitions, the singular shall include the plural and the
plural shall include the singular. Finally, if there is any conflict between the
terms of this Plan and the terms of any Option Certificate, Stock Appreciation
Right Certificate or Stock Grant Certificate, the terms of this Plan shall
control.

17.15
Other Conditions. Each Option Certificate, Stock Appreciation Right Certificate
or Stock Grant Certificate may require that a Participant (as a condition to the
exercise of an Option or a Stock Appreciation Right or the issuance of Stock
subject to a grant of Restricted Stock or RSUs) enter into any agreement or make
such representations prepared by the Company, including (without limitation) any
agreement which restricts the transfer of Stock acquired pursuant to a
Restricted Stock grant or RSU grant or the exercise of an Option or a Stock
Appreciation Right or provides for the repurchase of such Stock by the Company.

17.16
Coordination with Employment Agreements and Other Agreements. If the Company
enters into an employment agreement or other agreement with a Participant which
expressly provides for the acceleration in vesting of an outstanding Stock Award
or for the extension of the deadline to exercise any rights under an outstanding
Stock Award, any such acceleration or extension shall be deemed effected
pursuant to, and in accordance with, the terms of such outstanding Stock Award
and this Plan even if such employment agreement or other agreement is first
effective after the date the outstanding Stock Award was granted or made.







18



--------------------------------------------------------------------------------























*******************************************


Plan History:


•
The Board of Directors approved this Plan on February 18, 2014.

o
The Plan was approved by the shareholders at the Annual Meeting of Shareholders
on May 30, 2014.



•
The Compensation Committee amended this Plan effective June 6, 2019.

o
No shareholder approval was required.





19

